Citation Nr: 1502571	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-26 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to VA benefits based on the need for the regular aid and attendance or on account of housebound status.


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1944 to March 1946 with the Philippine Guerilla and Combination Service.  The Veteran died in November 1976.  This case is before the Board of Veterans' Appeals (Board) on appeal from August and September 2010 rating decisions of the Manila, the Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).

Prior to adjudicating these claims, a discrepancy as to the appellant's representative required clarification.  A VA Form 21-22a, received on March 8, 2006 was in favor of Veterans of Foreign Wars.  However, correspondence after this date reflects that the appellant wished to be represented by Disabled American Veterans.  To clarify this discrepancy, the Board sent the appellant a letter in November 2014 requesting that she have an appropriate VA Form 22-22a completed.  The appellant was advised that if no response was received within 30 days the Board would assume that she wished to represent himself.  No response has been received.  Accordingly, the appellant is not represented at this time.  


FINDINGS OF FACT

1.  The Veteran died in November 1976; the death certificate lists the immediate cause of death as cerebral hemorrhage, secondary to thrombosis of the purpura.  At the time of his death, service connection was not in effect for any disability nor was there a claim for service connection pending.  

2.  An unappealed November 1985 rating decision denied service connection for the cause of the Veteran's death, based on a finding that the Veteran's death was not due to a service-connected disease or injury. 

3.  In January 2001, the appellant sought to reopen her claim of service connection for the cause of the Veteran's death.  A June 2005  Board decision denied the appellant's request to reopen her claim, finding that while the evidence submitted since the November 1985 rating decision was new, it was not material as it did not bear directly and substantially upon the issue on appeal.  

4.  Evidence received since the June 2005 Board decision is not new; does not relate to the unestablished fact necessary to substantiate a claim to establish service connection for cause of death; and does not raise a reasonable possibility of substantiating such claim.

5.  The appellant has no legal entitlement to VA benefits based on regular aid and attendance or on account of housebound status.


CONCLUSIONS OF LAW

1.  The criteria to reopen a claim of entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for an award of special monthly pension based upon the need for the regular aid and attendance of another person or on account of being housebound have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied via a June 2010 letter.  

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  A VA medical opinion has not been obtained during the current appeal.  See 38 U.S.C.A. § 5103A(a).  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

With regard to the claim of entitlement to VA benefits based on the need for the regular aid and attendance or on account of housebound, this claim must be denied as a matter of law because undisputed facts, when applied to the controlling law and regulations, render the appellant ineligible for the claimed benefits.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

      New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The appellant initially filed a claim of service connection for cause of the Veteran's death in March 1977.  That same month, a decisional letter of the RO denied the claim, based on a finding that the Veteran had not established service connection at the time of his death for any disability.  The appellant attempted to reopen her claim on numerous occasions, most recently in July 2001.  A June 2005 Board decision denied reopening the appellant's claim, finding that while the evidence submitted since the November 1985 rating decision was new, it was not material, as it did not bear directly and substantially upon the issue on appeal.  

The pertinent evidence at the time of the June 2005 denial included the Veteran's service treatment records; service personnel records, consisting of discharge affidavit and Affidavit for Philippine Army Personnel; post-service hospital records, including statements from Dr. V. Hobayan and Dr. C. Cabrasawan, reports of Samar Provincial Hospital and Veterans Memorial Hospital; the November 1976 death certificate that identified the cause of death as cerebral hemorrhage, secondary to thrombosis of the purpura; certifications and affidavits from fellow servicemen; and statements from the appellant.  

Evidence received since the June 2005 denial includes an August 2010 statement discussing the Veteran's health.  Submitted with this statement were duplicate copies of evidence previously submitted and considered, including copies of the Veteran's service records, medical certifications, letters, and previously filed claims.  [Additional evidence, not relevant to the cause of death claim included, a June 2010 VA Form 21-4142, discussing the appellant's own health, and a clinical abstract of the appellant's health.] 

While the August 2010 statement was not previously considered, the evidence contained therein is redundant and cumulative of the arguments previously advanced in both the March 1977 and June 2005 decisions.  Specifically, the appellant argues that the Veteran's death was due to malaria, beri-beri, and defective left ear as shown on his Affidavit for Philippine Army Personnel.  This argument was considered and rejected, which the appellant acknowledges.  In her August 2010 statement, the appellant acknowledges that the attached documents were previously considered repetitive and cumulative.  Evidence simply reemphasizing the position previously considered in the prior final decision is not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).

Because the evidence is cumulative, the Board finds that new and material evidence has not been received, and that the claim of service for the cause of the Veteran's death may not be reopened.

	Aid and Attendance 

Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation is payable to a surviving spouse who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. §§ 1311, 1315; 38 C.F.R. § 3.351.

The term "dependency and indemnity compensation" (DIC) means a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  Basic entitlement for a surviving spouse exists if the Veteran's death occurred on or after January 1, 1957.  38 C.F.R. § 3.5. 

The appellant essentially contends that various physical and mental disabilities have caused her to require the regular aid and attendance of another person.  Her health records show diagnoses of hypertension and degenerative arthritis.  The appellant's physician states she needs help with mobility and dressing.  

As discussed above, service connection for the cause of the Veteran's death is not warranted.  On that basis the appellant is not entitled to DIC compensation.  38 U.S.C.A. § 1310.  Because there is no basic entitlement to dependency and indemnity compensation benefits, the appellant has no legal entitlement to additional benefits based on her need for the regular aid and attendance of another person.  See 38 C.F.R. § 3.351.


ORDER

The appeal to reopen a claim of service connection for cause of Veteran's death is denied. 

Entitlement to VA benefits based on the need for the regular aid and attendance or on account of housebound status is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


